Citation Nr: 1242993	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-22 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains no additional relevant treatment records pertaining to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected diabetes mellitus, which is currently evaluated as 20 percent disabling, satisfies the rating criteria for the assignment of an increased 40 percent evaluation under 38 C.F.R. § 4.19, Diagnostic Code 7913.  The issue in this case is whether treatment of his diabetes mellitus requires regulation of his activities.  

On review, during the August 2009 VA examination, the Veteran reported that he has received ongoing VA treatment for his service-connected diabetes mellitus at least once a month.  VA treatment records were most recently obtained in April 2008, more than 1 year prior to the date of the Veteran's claim for an increased rating.  In this regard, it appears that the RO attempted to obtain ongoing VA treatment records in May 2010, however, the inquiry for such was performed with the incorrect personally indentifying information and no ongoing VA treatment records were found.  Accordingly, ongoing VA treatment records dating since June 2008 must be obtained from the Gainesville VA Medical Center using the Veteran's correct personally indentifying information.  

Similarly, in a June 2010 statement, the Veteran indicated that his prescribed insulin dosages had recently been increased.  He reported that he had begun attending physical therapy for an exercise regiment and that he began receiving treatment at "Gait and Balance" since September 2009 due to difficulty with balance and dizziness.  He reported that he had recently passed out during only mildly strenuous walking for weight loss and treatment of emphysema.  Accordingly, private treatment records must be obtained from "Gait and Balance" dating since September 2009.  It is unclear if this treatment is through or outside the VA.

Additionally, the most recent VA examination of record pertaining to evaluation of the nature and severity of the Veteran's diabetes mellitus is dated in August 2009, more than 3 years ago.  Statements received from the Veteran since that examination suggest that his service-connected diabetes mellitus may have worsened.  Additionally, in the October 2011 Informal Hearing Presentation, the representative asserted that the August 2008 examination report noted significant restrictions in the Veteran's activities of daily living, however, the cause for such restrictions was not addressed.  The representative also noted that the examination worksheet for evaluation of diabetes mellitus had been updated in September 2010 and that it now includes more clear instructions for the examiner to provide the facts necessary to fully evaluate diabetes mellitus consistent with the rating schedule.  In light of the foregoing, she requested that the case be remanded to afford the Veteran a new VA examination of his service-connected diabetes mellitus that is fully consistent with the recently updated VA examination worksheet, to include whether treatment of the Veteran's diabetes includes regulation of his daily activities to prevent hypoglycemic reactions.  On remand, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VA 21-4142 forms and request that he sign and complete any missing information sufficient to enable VA to obtain any inpatient and outpatient private treatment records pertaining to treatment of his diabetes mellitus dating since June 2008, to specifically include all treatment records from "Gait and Balance" (if a private facility) dating since September 2009 and physical therapy progress notes as alluded to in the Veteran's June 2010 statement (if not done at the VA.  This should be clarified.).  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.  He is informed that he may also obtain those records and submit them for review.  VA cannot obtain records of private treatment without the appellant's cooperation.

2.  Obtain and associate with the claims file any ongoing VA treatment records from the Gainesville VA Medical Center dating since June 2008.  If "Gait and Balance" is part of the treating VA facility, those records should be obtained.

All attempts to procure records should be documented in the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and severity of his service-connected diabetes mellitus.  The claims folder, to include any relevant records contained in Virtual VA, must be made available to the examiner in conjunction with the examination.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  Any necessary tests and studies should be conducted.

The examiner should attempt to reconcile the findings in the August 2009 examination report and in the Veteran's treatment records.  The examiner should indicate which documents best reflect the actual status of the Veteran's diabetes since June 2008.  All of the current symptoms and functional effects of the Veteran's diabetes should be set forth.  In assessing the Veteran's current symptoms, the examiner should specifically indicate whether regulation of activities is required in order for the Veteran to maintain control of his blood sugar.  The examiner should specify whether is evidence of hypoglycemic or episodes of ketoacidosis and, if so, their frequency.  The examiner should indicate whether the Veteran has been hospitalized due to his diabetes and the frequency of his visits to his physician for diabetic care.  The examiner should also indicate whether there is progressive loss of weight or strength.  If the examiner is unable to provide any requested opinion without resort to undue speculation, then he or she should explain the reason(s) why that is the case.  

4.  After the above has been completed to the extent possible, the RO/AMC should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  If additional development is needed, such should be accomplished.

5.  Then readjudicate the claim on appeal.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


